The court were divided. Van Ness was of opinion the jury were discharged too soon. Justice Thompson decided upon the motion, that there need not be a physical impossibility to a .unity of opinion. He decided, the court had power to discharge the jury in criminal cases, and that it rested in the sound discretion of the court, under all the circumstances of the case; that it was not necessary the jury should be so far exhausted as to be incapable of further discussion and deliberation, nor was it r necessary that they should be disabled by sickness*, intoxication, or mental derangement; it was enough that they could not agree—that there was a moral disability. In this case, the jury had been out near four hours; a length of"time amply sufficient to agree upon their verdict," if they could. This was a plain question of fact for them to decide. There were no intricate questions of law in the case ; a longer time ought to be afforded to the jury, where a case involved a great number of facts and points of law. It depended more upon the nature of the case, than upon any settled rule that could be laid down, for the discharge of the jury. If the jury could not make up their minds and agree upon their verdict in four hours, where the identity of the prisoner was the only question before them, it was probable they never could agree;
As the court were divided, no judgment was given.
*101The case will be argued at Washington, and the point settled by the Supreme Court.*

 Circuit Court of the U. States. Philadelphia, October, 1823. Joseph Haskill and Charles Franshaw were indicted for a piracy-committed on board the schooner Tattler, on the 15th of September, 1823. The evidence, both on the part of the United States and for the prisoners, having been heard, the counsel summed up, and the jury were charged.
At eight o'clock the same evening the jury returned a verdict of guilty on the first count. Before the verdict was recorded, the counsel for the prisoners expressed an apprehension that one point in the charge of the court had been misunderstood by the jury; and entered into an explanation, which was objected to by the district attorney, but allowed by the court. One of the jurors then expressed his dissent from the verdict which had been given, believing, as he said, that the prisoners’ conduct had arisen from fear. The court remanded the jury, and adjourned until the following morning. At 11 o’clock the next morning the jury again came in, and again delivered a verdict of guilty.
The counsel for the prisoner, having heard that one of the jurors had become insane since the last adjournment, required that the jury be polled; upon which the individual alluded to exhibited, by his answer, such decided proof of mental derangement, that the court refused to record the verdict. The district attorney now suggested that the insanity of the juror had probably arisen from want of food, and that if refreshment were allowed he might recover sufficiently to perform his duty. But the counsel for the prisoners did not feel themselves at liberty to agree to this proposal, declaring their determination to leave the responsibility of whatever might be done entirely with the court. The district attorney then offered to discharge the jury by agreement; but this also was declined. The jury was then remanded until the court should determine on the most advisable course.
It would seem, also, that the juror who dissented on the evening before, had not altered his opinion, but had been induced to agree to the verdict of guilty, under the impression that a written statement of his views, which he had prepared, might be permitted to accompany it.